T. Rowe Price Emerging Europe & Mediterranean Fund Supplement to Prospectus and Summary Prospectus On October 17, 2011, the Board of Directors (the “Board”) of the T.Rowe Price Emerging Europe & Mediterranean Fund (the “Fund”) approved, subject to shareholder approval, changing the Fund’s investment objective to delete the portion relating to investments in the Mediterranean region. The new investment objective will be the following: The fund seeks long-term growth of capital through investments primarily in the common stocks of companies located (or with primary operations) in the emerging market countries of Europe. Shareholders of the Fund at the close of business on November 10, 2011, the “record” date, will have the opportunity to vote on the investment objective change at a special shareholder meeting to be held on February 8, 2012. The proposed change to the investment objective reflects the Fund’s reduced emphasis on investments in emerging market countries within the Mediterranean region. This shift has resulted in part from the Fund eliminating its investments in Israel, which was reclassified from an emerging market to a developed market by the third-party benchmark index used by the Fund.
